Dear Mayor Longanecker:
You have requested our opinion regarding use of the excess proceeds held by the Town of Sorrento in a checking account styled the "Town of Sorrento — Witness Fee Fund" (the "Witness Account").  The Witness Account is funded pursuant to a schedule adopted by the judges of the Twenty-third Judicial District Court.  The monies deposited in the Witness Account are used for the payment of witness fees for off-duty law enforcement officers who are required to attend court on their day(s) off.
According to your correspondence, the deposits made to the Witness Account exceed the amount needed for the fees by approximately $900.00 per month.  Your specific inquiry is whether the Town can use the surplus funds in the Witness Account to purchase police supplies and equipment.
R.S. 15:255(D) provides the general rule for the establishment and funding of such accounts and the disposition of the proceeds of such accounts.  R.S. 15:254.5(D), applicable only to Ascension Parish and the municipalities included therein, contains provisions which differ only slightly from those contained in 15:255(D).  R.S. 15:254.5(D) provides, in pertinent part:
     "Witness fees provided for by this Section . . . shall be assessed as a part of the costs of court . . . and shall be collected for each case in which there is a plea of guilty or in which there is a conviction . . . [T]he judge or judges of the parish court shall adopt a schedule of costs which shall be applicable in each case to which such costs are applicable.  All such costs shall be placed, as they are collected, in a special fund which shall be maintained and be administered by the parish governing authority for those cases arising within the parish and outside any municipality, and by the respective municipal governing authority for those cases arising within a municipality. The respective governing authorities shall pay out of such fund the witness fees herein provided for.  The judge or judges shall have the authority, from time to time as the needs of the fund require, to adjust the schedule of costs."
The above quoted statutory provision requires the establishment of a "special fund".  The only provision regarding use of the proceeds is mandatory payment of the witness fees. It is therefore, the opinion of this office that the proceeds of the Witness Account can only be used to pay witness fees to off-duty law enforcement officers.  Surplus funds in the Witness account cannot be used to purchase police supplies and equipment.
The judge(s) of the parish court are given the authority to adjust the schedule of costs as necessary.  In our opinion the statute contemplates periodic adjustment of the costs assessed so that the amount collected will not substantially deviate from the amount needed for payment of the witness fees.  It is our suggestion that the Town request a revision or the current schedule of costs.  The judge(s) could be requested to reduce the amount of costs collected in those cases arising within the Town of Sorrento.
Trusting this adequately responds to your request, I remain,
Sincerely,
                           RICHARD P. IEYOUB Attorney General
                           BY: JEANNE-MARIE ZERINGUE Assistant Attorney General
RPI:JMZ:jav